I cannot concur in the view that the court's remarks at the inception of the charge sufficiently covered the application of the statute restricting truck and load to 8 feet. The court was there merely stating plaintiffs' claims — not instructing the jury as to the application of law to fact. Conceding, as the opinion does, that there was evidence to go to the jury that the plank did so extend beyond the legal limit, the jury should have been told that if they believed it did so extend the defendant was guilty of negligence in so violating the statute, and that if such violation was the proximate cause of the injury liability followed, in the absence of contributory negligence. On the charge it was at most merely evidence of common law negligence. I also believe it was error to charge on wilful negligence. There was no evidence of such, and it was improper to charge on a point not presented by the evidence even though pleaded.